Shulman, Presiding Judge.
At a hearing set for jury selection, appellee made an oral motion to dismiss based on the statute of limitation. The trial court granted the motion. Appellants contend the trial court erred in basing its decision on matters outside the pleadings. We agree.
From the transcript of the hearing held pursuant to appellee’s oral motion to dismiss, “... it is clear that the trial court considered matters outside the complaint. The appellee [’s] motion should therefore have been treated as one for summary judgment and disposed of as provided in Code Ann. § 81A-156. [Cit.]” Hoffman v. PMC Development Co., 238 Ga. 258 (232 SE2d 541). The failure to follow the procedures appropriate to summary adjudication require reversal of the judgment.

Judgment reversed.


Birdsong and Sognier, JJ., concur.